Citation Nr: 0810161	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
establish entitlement to service connection for a left foot 
dorsum soft tissue mass.

2.  Whether new and material evidence has been submitted to 
establish entitlement to service connection for residuals of 
right heel and ankle pressure sores.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Susan Saidel, 
Attorneys - Widener University School of 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge and testified regarding his syptomatology.  A 
transcript is of record.


FINDINGS OF FACT

1.  By a May 1982 Board decision, the veteran's claim for 
entitlement to service connection for a left foot dorsum soft 
tissue mass and residuals of right heel and ankle pressure 
sores was denied; the veteran did not appeal this decision.

2.  The evidence associated with the claims file subsequent 
to the May 1982 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
left foot dorsum soft tissue mass and residuals of right heel 
and ankle pressure sores and does not raise a reasonable 
possibility of substantiating the claim.





								[Continued on Next 
Page]

CONCLUSIONS OF LAW


1.  The Board's May 1982 decision, denying entitlement to 
service connection for a left foot dorsum soft tissue mass 
and residuals of right heel and ankle pressure sores is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  Evidence received since the final May 1982 Board decision 
denying the veteran's claim of entitlement to service 
connection for a left foot dorsum soft tissue mass and 
residuals of right heel and ankle pressure sores is not new 
and material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159,  20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in September 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a February 2007 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
treatment records, and lay statements are associated with the 
claims file. The veteran was not afforded a VA examination. 
Counsel for the veteran contended in a December 2007 brief 
that the veteran was entitled to a new compensation and 
pension examination to "fully develop the issue of service 
connection." However, because the application to reopen his 
claim is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.) 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in September 2004 and February 2007.

Finally, in a December 2007 brief, the veteran's counsel 
indicated that a post decision review hearing was requested 
but not provided.  The evidence of record indicates that in a 
letter dated February 2005, which was received by the RO 
February 13, 2006, a VAP legal intern indicated that the 
veteran was electing to use the post decision review process 
and submitted an appeal process election form signed by the 
veteran in February 2006, in which the veteran elected to use 
the post decision review process with a decision review 
officer.  A hearing was not specified in the letter or on the 
appeal process election form.  Subsequently, a decision 
review officer reviewed, prepared, and signed the statement 
of the case in June 2006.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

The veteran filed a claim of service connection for a left 
foot dorsum soft tissue mass and residuals of right heel and 
ankle pressure sores which were denied in a May 1982 Board 
decision. The veteran was apprised of the Board decision, but 
he did not appeal. Thus, the denial is final, and the merits 
of the claim (i.e., whether service connection may be granted 
for the claimed left foot dorsum soft tissue mass and 
residuals of right heel and ankle pressure sores) may not be 
examined unless the veteran submits "new and material" 
evidence sufficient to reopen the claim. 38 U.S.C.A. §§ 7252, 
7266; 38 C.F.R. § 20.1100.

In August 2004, the veteran requested to reopen his claim of 
service connection for a left foot dorsum soft tissue mass 
and residuals of right heel and ankle pressure sores.  
Therefore, the veteran's current claim is one for the 
reopening of a previously denied claim and requires the 
submission of new and material evidence.  In a June 2005 
rating decision, the RO denied the veteran's claim.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the May 1982 Board decision that denied 
service connection for a left foot dorsum soft tissue mass 
and residuals of right heel and ankle pressure sores, the 
evidence of record consisted of service treatment records, VA 
medical records, Social Security documentation, private 
medical records, and statements by the veteran. Subsequently, 
additional lay statements from the veteran, hearing 
testimony, Social Security documentation, and private medical 
records have been associated with the claims file. The 
evidence submitted subsequent to the May 1982 rating decision 
is new, in that it was not previously of record. However, the 
newly submitted evidence is not material.

Initially, the claim for a left foot dorsum soft tissue mass 
and residuals of right heel and ankle pressure sores was 
denied in the May 1982 Board decision as there was no 
evidence of an aggravation of pre-existing conditions of both 
the left and right foot and ankle. Although the evidence 
submitted since the final May 1982 decision demonstrates 
treatment and diagnosis of a left foot dorsum soft tissue 
mass and residuals of right heel and ankle pressure sores, 
the documents submitted by Dr. W. M. U. provide no evidence 
of aggravation of pre-existing disorders of either the left 
or right foot.  The document stated there is a deformed 
lesion on the posterior heel, without specifying which foot, 
secondary due to injury while in the Armed Forces, and a need 
for care of the right heel to prevent further irritation and 
break down secondary to scaring of the right heel, but does 
not provide a rationale or bases for his opinion. There was 
no indication in the letter that the physician reviewed the 
service medical records.  A medical conclusion predicated 
wholly on lay history cannot be new and material. While a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  The evidence submitted 
does not relate to an unestablished fact necessary to 
substantiate the claim. Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).

Although the veteran maintains that the disorders were 
incurred in service and testified before the Board in 
December 2007, his theory regarding this linkage is not 
competent evidence. It is well-established that laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, the 
veteran's testimony is repetitive of statements made which 
were previously considered by VA, and are therefore not new.

Thus, the additional evidence received since the May 1982 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for a left foot dorsum soft tissue mass and 
residuals of right heel and ankle pressure sores is not 
reopened.



ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for left foot dorsum soft tissue mass is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for residuals of right heel and ankle pressure 
sores is denied.




____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


